COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
                                                                 No. 08-12-00306-CV
                                                 §
 IN THE INTEREST OF A.J.S.,                                         Appeal from the
 A JUVENILE.                                     §
                                                              65th Judicial District Court
                                                 §
                                                               of El Paso County, Texas
                                                 §
                                                                    (TC# 1101038)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for new

trial, in accordance with this Court’s opinion. This decision shall be certified below for

observance.


       IT IS SO ORDERED THIS 29TH DAY OF JULY, 2014.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.